t c summary opinion united_states tax_court craig a and roseann b miller petitioners v commissioner of internal revenue respondent docket no 9973-01s filed date ned leiba for petitioners christian speck for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax after a concession by petitioners ’ the sole issue for decision is whether petitioners’ gross_income for must include a check for dollar_figure that they received in but did not cash until some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein petitioners resided in tracy california at the time the petition was filed ’ background in petitioners acquired acres of land in tracy california petitioners planted apricot trees on the land for the purpose of commercially farming apricots petitioners entered into a management agreement with stephen pellegri sr ‘in the notice_of_deficiency respondent determined that petitioners failed to report dividend income of dollar_figure petitioners conceded this issue -prior to trial petitioners filed a motion to shift the burden_of_proof to respondent under sec_7491 of the internal_revenue_code the burden_of_proof shifts to respondent if the taxpayer has complied with substantiation requirements under the internal_revenue_code has maintained all records required by the internal_revenue_code and has cooperated with all reasonable requests by respondent for information documents meetings etc and introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed under subtitle a or b petitioners have satisfied the requirements of sec_7491 however as the discussion below shows the resolution of this case does not depend on which party has the burden_of_proof and therefore petitioners’ motion is moot pellegri sr one of the more prominent farmers in the tracy area in addition to allocating various expenses between the parties the agreement provided that pellegri sr would manage the apricot farm and that he would receive as rent on the apricot trees percent of the revenue from the trees the management agreement was a 2-page unsigned undated hand- written document it did not cover the question of how the parties would resolve claims that might arise against third parties craig miller petitioner had some involvement in the operation of his apricot farm among other activities petitioner assisted in planting trees applying protective coats to the trees and spraying ditches pellegri sr purchased fertilizers and pesticides from john taylor fertilizers co inc jtf for petitioners’ apricot farm pellegri sr had been a regular customer of jtf in connection with other farming activities before working with petitioners during pellegri sr ’s health suffered due to cancer as a result pellegri sr ’s sons took an increasingly active role in the management of petitioners’ apricot farm and petitioners dealt primarily with stephen pellegri jr pellegri jr during april and may of petitioners’ apricots suffered extensive damage due to misapplication of pesticides and a failure to control a powdery mildew that developed on the apricots to assess the damage jtf hired neil phillips phillips an agricultural consultant employed by rush marcroft and associates a firm specializing in forensic agronomy in date petitioner participated in a meeting june meeting with among others john taylor phillips pellegri jr don giannecchini giannecchini a representative of jtf and steve bogetti bogetti an owner of a packaging company at the june meeting phillips and bogetti estimated that the damage to the apricots on petitioners’ farm was dollar_figure between june and november of mrs miller telephoned giannecchini and other representatives of jtf and advised them that the pellegris were not authorized to make a settlement on behalf of petitioners and that in the event of a settlement petitioners should receive the proceeds directly from jtf in date pellegri sr visited petitioners at their home and informed them that he had negotiated a settlement with jtf concerning the damage to the apricots pellegri sr presented petitioners with a 4-page report written by phillips including a calculation that the total damage was dollar_figure anda check dated date for dollar_figure percent of dollar_figure there were no restrictions or conditions on the face of the check pellegri sr told petitioners that the check represented their share of the settlement proceeds from jtf - - concerning the damage to the apricots petitioners expressed their disapproval but accepted the check on date petitioners met with phillips pellegri jr and giannecchini petitioners asked phillips to explain why his final damage estimate was so much less than the estimate of dollar_figure that he had made at the june meeting phillips claimed that he had lost the notes that he had used in making the previous estimate giannecchini informed petitioners that the pellegris had executed a release of the claim against jtf but that he did not have a copy of the release for them at that time petitioners expressed their disapproval of any such release and they reminded giannecchini of their instruction to him that the pellegris were not authorized to make a settlement on their behalf on date giannecchini brought to petitioners’ home a copy of the release and a copy of the check from jtf payable to pellegri sr for dollar_figure both the release and the check were dated date the release provided in relevant part in return for the payment of a total of dollar_figure receipt of which acknowledged steve pellegri and sons hereby releases john taylor fertilizers co wilbur- ellis co elf atochem north america their owners and employees and their heirs executors and assigns from any claim of damages to their apricot crop resulting from pesticide applications -- - on date petitioners contacted an attorney daniel mcdaniel mcdaniel mcdaniel advised petitioners not to cash the check in order to prevent jeopardizing their legal position against jtf on the basis of the information provided by petitioners mcdaniel believed that jtf had tendered the check to pellegri in full and final payment for both the pellegris’ and petitioners’ claims mcdaniel and petitioners calculated a claim that petitioners were entitled to dollar_figure from jtf ina letter to jtf dated date mcdaniel wrote my clients are willing to accept payment of the sum of dollar_figure in full and final settlement of all claims in this matter provided that payment is made within fifteen days we are holding steve pellegri’s check in the sum of dollar_figure which can be credited to the dollar_figure with the agreement of all concerned this would leave a net of dollar_figure due from your firm tf payment is not made however our offer is withdrawn and we will proceed as deemed appropriate jtf did not immediately respond to the letter during the following months mcdaniel made several unsuccessful attempts to negotiate a settlement with jtf in date petitioners stopped pursuing their claim against jtf and cashed the check their decision was based in part on mcdaniel’s advice against litigating and in part on petitioners’ pressing need for the money petitioners did not include the check as income on their federal_income_tax return instead in a footnote on that return petitioners disclosed receiving a payment of dollar_figure but they explained that they were not reporting the payment as - j- income for because it was received subject_to dispute and possible litigation discussion sec_451 of the internal_revenue_code provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income that amount is to be properly accounted for ina different period a taxpayer who reports income under the cash_method_of_accounting must report income for the taxable_year when it is actually or constructively received sec_1_451-1 income_tax regs sec_1_451-2 income_tax regs defines constructive receipt as follows income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions whether a taxpayer has constructively received income is essentially a question of fact 103_tc_634 affd without published opinion 89_f3d_856 lith cir we have long held that the doctrine_of constructive receipt is to be applied sparingly and is to be invoked only when the taxpayer has an unrestricted right to - - receive payment of money that is available to him 83_tc_755 36_tc_111 citing 31_bta_1067 ordinarily a check constitutes income to a cash_basis taxpayer when he receives it see 148_f3d_1027 8th cir 349_f2d_953 3d cir affg tcmemo_1963_344 18_tc_31 however if a check is received subject_to a substantial limitation or restriction the check does not constitute income to a cash_basis taxpayer see 14_tc_792 4_tc_415 sec_1_451-2 income_tax regs in bones we held that where cashing a check would impair a taxpayer’s legal position by creating a situation that might be construed as an accord and satisfaction concerning a disputed claim the taxpayer’s refusal to cash the check did not result in constructive receipt id pincite the question of what constitutes an accord and satisfaction is not easily decided and it is not essential to the disposition of this case to make any definitive holding as to whether cashing the check would have created an accord and satisfaction see id rather the focus is on the reasonableness of petitioners’ decision not to cash the check in light of the governing law --- - concerning accord and satisfaction see id stoller v commissioner tcmemo_1983_319 in bones v commissioner supra pincite we concluded that the circumstances were such that petitioner could reasonably and prudently understand his position to be such that if he accepted the offer which was made upon the condition stated an accord and satisfaction would have resulted a taxpayer’s subjective belief however is irrelevant in determining whether the receipt of a check is subject_to substantial limitations or restrictions e whether cashing it would have created an accord and satisfaction 32_fedclaims_1 whether cashing a check would have created an accord and satisfaction is to be resolved under state law see id pincite stoller v commissioner supra holding taxpayer in constructive receipt where taxpayer refused to cash a check purporting to represent final payment for services performed although under new york law taxpayer could have cashed the check without impairing his claim by endorsing the check without prejudice under protest or the like accordingly whether petitioners constructively received dollar_figure in turns on whether they had a reasonable belief that cashing the check would have impaired their claim against jtf under the law of the state of california california uniform commercial code sec_3311 california -- - code sec_3311 west provides in pertinent part accord and satisfaction by use of instrument a if a person against whom a claim is asserted proves that that person in good_faith tendered an instrument to the claimant as full satisfaction of the claim the amount of the claim was unliquidated or subject_to a bona_fide dispute and the claimant obtained payment of the instrument the following subdivisions apply b unless subdivision c applies the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim subdivision c of sec_3311 referred to above does not apply here to prohibit discharge of the claim according to the uniform commercial code comments california commercial code sec_3311 follows california’s common_law rule that cashing a check offered as full satisfaction of a disputed claim results in an accord and satisfaction thereby precluding the payee from cashing the check and refusing to be bound by the condition cal commercial code sec_3311 comment sec_2 west whether california commercial code sec_3311 applies to this case turns on whether the check or an accompanying written communication contained a conspicuous statement to the effect that the check was tendered as full satisfaction of the claim pellegri sr personally delivered the check to petitioners at their home although pellegri sr informed petitioners that he had negotiated a settlement with jtf there were no restrictions or limitations on the check itself petitioners received the check accompanied by phillips’s report which explained the computation of the total damages about weeks later on date giannecchini delivered to petitioners a copy of the release the release provided that in return for a payment of dollar_figure receipt of which was acknowledged pellegri released jtf and its associates from any claim of damages to their apricot crop resulting from pesticide applications although the release failed to mention petitioners and implied that the pellegris were the owners of the apricots it would have been reasonable for petitioners to believe that cashing the check might have discharged their claim against jtf under california code sec_3311 section a of the california commercial code is identical to section of the uniform commercial code in effect in new york n y uniform commercial code law sec mckinney on which we relied in stoller v commissioner supra in the stoller case we held the taxpayer in constructive receipt of income on receipt of a check even though the amount of the underlying obligation remained in dispute section b of the california commercial code states that subdivision a does not apply to an accord and satisfaction the law of california concerning accord and satisfaction on its face is different from the law of new york on which we relied in the stoller case california civil code section c california code section c west supp provides that the acceptance of a check or draft by a creditor constitutes an accord and satisfaction when the check or draft is issued pursuant to or in conjunction with a release of a claim the reference to release in california code section c must therefore contemplate a mutual understanding not necessarily in writing that was reached before the debtor issued the check containing the notation 32_fsupp2d_1184 c d cal emphasis added in dirs guild of am the court stated that because the parties did not reach a mutual understanding before the issuance of the check a letter that the debtor enclosed with the check stating that the check was full and final payment and settlement of any and all contributions interest audit fees and liquidated_damages did not constitute a release within the meaning of california code section c id pincite here although there was no mutual understanding of a 5in 32_fsupp2d_1184 c d cal the united_states district_court concluded that relevant portions of california civil code sec and california commercial code sec_3311 are in conflict and the court gave effect to the later-enacted commercial code sec_3311 release between jtf and petitioners before the check was issued there may have been such a mutual understanding between jtf and the pellegris prior to the issuance of the check petitioners reasonably could have believed that there was a mutual understanding between jtf and the pellegris before the issuance of the checks to pellegri sr and to petitioners and that the mutual understanding would be imputed to petitioners thereby creating an accord and satisfaction under california civil code section c although we believe that california commercial code sec_3311 discussed above states the california law relevant to this case we note that the common_law of california would govern if no statute applied under the common_law of california the elements of accord and satisfaction are a bona_fide dispute between the parties a clear expression by the debtor that what he tendered was subject_to the condition that it was to be in full satisfaction of the creditor’s unliguidated claim and a clear understanding by the creditor when accepting what was the release indicates that it was signed by stephen pellegri on and for jtf on the check from jtf to pellegri is dated the check from pellegri to roseann miller is dated neil phillips’s letter concerning the amount of the loss computation is undated but a page of supporting data indicates fax transmission on the record does not disclose the date of any oral agreement between the pellegris and jtf the meeting between petitioners and pellegri sr when pellegri sr presented his check to petitioners and showed them phillips’s report took place on tendered that the debtor intended such remittance to constitute payment in full of the particular claim in issue thompson v williams cal rptr ct app a writing is not essential to an accord and satisfaction it may be implied id whether a transaction constitutes an accord and satisfaction depends on the intention of the parties as determined from the surrounding circumstances including the conduct and statements of the parties and notations on the instrument itself in re marriage of thompson cal rptr 2d ct app a claim can be discharged by accord and satisfaction under california law even if a check is received without written or oral warning that the check is in full satisfaction of a claim if the surrounding circumstances are sufficient to give the creditor notice of that fact 581_f2d_764 9th cir in the present case although there was no restriction or limiting condition written on the check the circumstances were sufficient to give rise to an inference that cashing the check might discharge the claim petitioners received the check personally from pellegri sr who informed them that he had negotiated a settlement with jtf concerning the damage to the apricots pellegri sr gave them phillips’s report which explained in detail how the damages were computed petitioners subsequently were given a copy of the release -- - under california law knowledge of a creditor’s agent may be imputed to the creditor to make an accord entered into by the agent valid where the creditor with knowledge of the acts of the agent accepts the remittance from the agent and uses the proceeds b w engg co v beam p cal in b w engg v beam supra pincite the court stated if plaintiff’s assignor was not willing to accept such payment in full satisfaction of its claim in keeping with the settlement made by crowley it should within a reasonable_time have repudiated such settlement and returned the money paid thereunder failing in this the acceptance and retention of the payment in question was under all the circumstances of the transaction tantamount to an express ratification of the compromise made by crowley and operated to estop plaintiff’s assignor from denying the authority of crowley to execute such agreement here the lease agreement between petitioners and the pellegris did not address potential claims against third parties the pellegris did not have express authority from petitioners to release jtf from liability to petitioners arising from the crop damage prior to the execution of the release petitioners had notified giannecchini that the pellegris were not authorized to enter into a settlement on their behalf petitioners also retained counsel who advised them not to cash the check apparently to avoid an accord and satisfaction under these circumstances we conclude that there was reasonable basis for petitioners to believe that if rather than repudiating the settlement by the pellegris by returning the check or at least -- - continuing their protest they had instead cashed the check then an accord and satisfaction would have been created under the circumstances of this case there was substantial reason for petitioners to believe that an accord and satisfaction would have been created under california law if they had cashed the check here in question in the realistic possibility of an accord and satisfaction constituted a substantial limitation or restriction on the receipt of the proceeds therefore petitioners were not in constructive receipt of the proceeds in reviewed and adopted as the report of the small_tax_case division to reflect petitioners’ concession decision will be entered under rule
